Title: To Benjamin Franklin from John Laurens, 30 May 1781
From: Laurens, John
To: Franklin, Benjamin


Dear Sir.
Brest 30th. May 1781.
An obstinate Calm has detained us in port—’till this evening— to morrow I flatter myself we shall have a favorable wind for putting to sea—
I am informed that the orders are already received here for preparing a frigate to convey the specie destined for the french Army— and that she will be probably ready in the beginning of  next month—if this be the case it will scarcely be possible to avail ourselves of this convoy for a second remittance on account of the United States. However Your Excellency will be more particularly informed—and consequently either endeavour to profit by this, or procure another—
I have taken the liberty to inclose you a Letter for London, which I request Your Excellency to forward—and have the honor to be with every sentiment of esteem and respect Your Excellencys most obedt Servt.
John Laurens.
His Excellency Benjamin Franklin Esqr
